Ryan, C. J.
The construction and effect given by the learned judge of the court below to the application for insurance of Eiorian Mechler is sanctioned by repeated decisions of this court, and is not an open question here. May v. Ins. Co., 25 Wis., 291; McBride v. Ins. Co., 30 id., 562; Devine v. Ins. Co., 32 id., 471; Parker v. Ins. Co., 34 id., 363. See also Beal v. Ins. Co., 16 id., 241; Keeler v. Ins. Co., id., 523; Miner v. Ins. Co., 27 id., 693; Wright v. Ins. Co., 36 id., 522; Winans v. Ins. Co., ante, 342. The question of fact, whether the specific valuations in the application were made by the assured or by the agent, was fairly submitted to the jury and determined by them.
By the terms of Florian’s policy, loss under it was payable to the respondent. He had therefore an interest in the renewal of the policy. And, failing payment of the renewal premium by Florian, the respondent clearly had a right to pay it for him. Indeed it appears that payment by any person, accepted by the appellant, would have operated to renew the policy. May on Ins., sec. 352; Howell v. Ins. Co., 44 N. Y., 276.
These views appear to cover all the material exceptions urged here, and to dispose of the case.
By the Court. —The judgment of the court below is affirmed.